 


110 HR 1394 IH: Helping Our Students Communicate Act of 2007
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1394 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To expand the teacher loan forgiveness provisions of the Higher Education Act of 1965 to include speech-language pathologists. 
 
 
1.Short titleThis Act may be cited as the Helping Our Students Communicate Act of 2007. 
2.Expansion of loan forgiveness to speech-language pathologists 
(a)FFEL loans 
(1)Forgiveness for speech-language pathologists authorizedSection 428J(b)(1) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(b)(1)) is amended to read as follows: 
 
(1)has been employed for 5 consecutive complete school years— 
(A)as a full-time teacher— 
(i)in a school that qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan recipients who teach in such schools; and 
(ii)if employed as an elementary school or secondary school teacher, who is highly qualified as defined in section 9101 of the Elementary Secondary Education Act of 1965, or meets the requirements of subsection (g)(3); or 
(B)as a full-time speech-language pathologist— 
(i)to perform services principally in a school described in subparagraph (A)(i); and 
(ii)who has, at a minimum, a graduate degree in speech-language pathology, or communication sciences and disorders; and. 
(2)Additional amounts for speech-language pathologistsSection 428J(c)(3) of such Act (20 U.S.C. 1078–10(c)(3)) is amended— 
(A)in the header, by inserting before the period , and speech-language pathologists;  
(B)by striking and at the end of subparagraph (A); 
(C)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(D)by adding at the end the following new subparagraph: 
 
(C)a speech-language pathologist who meets the requirements of subsection (b). . 
(b)Direct loans 
(1)Forgiveness for speech-language pathologists authorizedSection 460(b)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087j(b)(1)(A)) is amended to read as follows: 
 
(A)has been employed for 5 consecutive complete school years— 
(i)as a full-time teacher— 
(I)in a school that qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan recipients who teach in such schools; and 
(II)if employed as an elementary school or secondary school teacher, who is highly qualified as defined in section 9101 of the Elementary Secondary Education Act of 1965, or meets the requirements of subsection (g)(3); or 
(ii)as a full-time speech-language pathologist— 
(I)to perform services principally in a school described in clause (i)(I); and 
(II)who has, at a minimum, a graduate degree in speech-language pathology, or communication sciences and disorders; and. 
(2)Additional amounts for speech-language pathologistsSection 460(c)(3) of such Act (20 U.S.C. 1087j(c)(3)) is amended— 
(A)in the header, by inserting before the period , and speech-language pathologists;  
(B)by striking and at the end of subparagraph (A); 
(C)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(D)by adding at the end the following new subparagraph: 
 
(C)a speech-language pathologist who meets the requirements of subsection (b). . 
(c)New borrower eligibilityAn individual who is a speech-language pathologist shall not qualify under the amendments made by this section unless such individual is a new borrower (as such term is defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) on or after October 1, 2007. 
 
